Lumpkin, J.
This case presents no new or important legal question; the evidence pro and cbn as to relationship between the prosecutor and one of the jurors was confused and conflicting, •and the judge was warranted in finding that the alleged relationship did not exist; the evidence did not demand a charge *210upon, the law of involuntary manslaughter, and even if the-statement of the accused authorized a charge upon this subject, no such charge was requested; no error of law was committed at ‘the trial, and there was ample evidence to support the verdict. Judgment affirmed.
June 8, 1896. By two Justices.
Indictment for murder. Before Judge Hart. Laurens superior court. January term, 1896.
J. E. HigMoioer and H. P. Howard, for plaintiff in error. H. G. Lewis, solidtor-gmeral, and T. L. Griner,. by Anderson, Felder & Davis, contra.